In his motion for rehearing appellant again urges that the trial court should have charged on aggravated assault. This has made it necessary to review the facts. After having done so we remain of opinion that an instruction on aggravated assault was not called for. Appellant defended on the ground of an alibi. State's witnesses positively identified him as the party who, they say, fired three shots from a pistol at Etheridge. The only ground upon which appellant predicates a claim that the issue of aggravated assault was raised by the evidence is that none of the shots hit the mark. Bad marksmanship does not raise an issue of lack of intent to kill.
The motion for rehearing is overruled.
Overruled.
MORROW, P. J., absent.